PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/570,298
Filing Date: 13 Sep 2019
Appellant(s): Empire IP LLC



__________________
Kelly L. Kasha
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 January 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Disclosure of the prior-filed application, Application No. 11974258, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claims 1, 3-5 being rejected under 35 U.S.C. 103 as being unpatentable over Kreitler et al (US 20060026170, published 2/2/2006, CIP of 10849083) in further view of Pechatnikvo (US 20030229441, 2003)
Claim 2 being rejected under 35 U.S.C. 103 as being unpatentable over Kreitler in further view of Pechatnikvo (US 20030229441, 2003) in further view of Appleton et al (US 20080301643, filed 5/28/2007)


(2) Response to Argument
On pages 3-8, in regarding to Priority, the Appellant argues that App. 11/974258 teaches/discloses the subject matter of “the transmission of the query is in response to receiving a touch of the touch screen corresponding to the icon and displaying a second user interface…showing at least one POI associated with the icon”.  Appellant argues that an icon does not have to be selected on the touch screen. Appellant provides the following arguments/evidence the '258 Application contains the claimed subject matter:
For example, as described in the ‘258 Application, the functionality can be executed if text associated with the icon is touched. In the exemplary embodiment shown in Fig. 7C (reproduced below), map 750 displays icons (location indicators 742a, 742b) and corresponding location names 744a, 744b, “corresponding to location texts (e.g., location text 704...),” which may be hyperlinks like location text 704. [0046], [0049].

    PNG
    media_image2.png
    767
    637
    media_image2.png
    Greyscale



In another exemplary embodiment, a designated control associated with the
icon may be touched to execute the claimed functionality. For example, as shown
on the display screen in the embodiment in Fig. 7C above, “a designated mapping control 746 (for example a button on the portable device 700) may cause map- display application 740 to launch and display a map....”
	Furthermore, Appellant argues that designated mapping control in FIG 7C is not a hardware button as argued by the Examiner in the Advisory Action. Appellant argues:
First, the ‘258 Application expressly states that the button is an “example” of an “embodiment” of the designated mapping control 746 — “[i]n alternate embodiments, a designated mapping control 746 (for example a button on the portable device 700).” [0047] (emphasis added). Thus, the Examiner is incorrect that the designated mapping control is required to be a hardware button.
Second, the Examiner alleges that “the button itself cannot be clicked on.” The ‘258 Application states the exact opposite — “[in] an alternate embodiment, portable device 700 may include a control 710 designated for adding a selected location text 722 to a memory of locations to be mapped, with a single click.” 
Finally, the Examiner alleges that “button 710 shown in FIGS 7A-C is not part of the touch screen itself, but separate.” Advisory Action, at 1. Yet, the designated mapping control 746 (as well as button/control 710) is displayed on the display screen of the portable device 700 in the exemplary embodiments depicted in Figs. 7A-C. To illustrate the Examiner’s misinterpretation of the ‘258 Application, Fig. 1A reproduced below alongside Fig. 7C, shows “a mobile device 100 (e.g., iPhone®, iPad®, 1Touch®, Android®-based smart phone, etc.) may display a digital map 102 in a mapping application (e.g., Google Maps®, Waze®, 1OS®-based mapping applications, etc.).” The “digital” map 102 is displayed on the entirety of the display screen, which the Examiner agrees is a touch screen. Yet, when characterizing the embodiment shown in Fig. 7C, the Examiner alleges that same area depicting the “digital” map 102 in Fig. 1A now has a designated mapping control 746 that is a hardware button disposed within the touch screen.

    PNG
    media_image3.png
    538
    893
    media_image3.png
    Greyscale

Thus, Appellant argues 11/974258 has support for the claimed subject; therefore, Claim 1 should receive the benefit of priority to 11/974258. However, the Examiner disagrees.
	After review of the claimed subject matter at hand, the Examiner respectfully states that claim language is stating the following: transmission of the query is in response to receiving a touch of the touch corresponding to the icon and displaying a second user interface…showing at least one POI associated with the icon. The language states touching the screen corresponding to the icon indicating that claim language is stating that the input/touch received is based on a user touching an icon presented/displayed on the touch screen itself.
Furthermore, after review of Appellant’s arguments, it determined that the paragraphs and FIGURES used in Appellant’s arguments are from the current application (16570298) and the 11/974258 application. The Examiner respectfully states 11/974258 has different drawings of FIG 1, 7A-7C than the current application. (‘258 application does not have a FIG 1A) Furthermore, not all of the subject matter presented by the Appellant in this brief is disclosed in the 258 application. For example, 0018 of the current application is not in the ‘258 application.  The Examiner reproduces 1A, 1C, 7A-7C from the 258 application. 

    PNG
    media_image4.png
    829
    700
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    818
    611
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    776
    542
    media_image6.png
    Greyscale
	The Examiner respectfully states that the device shown in FIG 7A-7C show a different type of device in the ‘258 application than what is shown in FIG 7A-7C. 046 of ‘258 discloses portable device 700 may be a PDA or Cellular phone, but not an iphone, ipad, itouch as described in the current application. 0047 of ‘258 does state the device may have a touch screen such when location text 704 is selected. FIG 7A and 7C discloses a cellular phone having a touch screen; however, the screen itself appears to be only in upper part of the phone. 048 and 051 of ‘258 clearly state controls 710 and 746 are buttons on the phone. 048 clearly states portable device 700 may include a designated control (for example button 710) ("location add button") for adding locations to a map with a single click. Pressing the designated location add button 710 may add selected location text 704 to memory as a location to be mapped 0051 clearly states a designated mapping control 746 (for example a button on the portable device 700) may cause map-display application 740 to launch and display a map containing all location texts added to memory in prior steps. FIG 7A and 7C show these buttons are not displayed on the touch screen portion of the phone. Thus, these buttons on device 700 are hardware buttons; therefore, not icons or a touch of an icon or screen. Thus, buttons themselves cannot be clicked on the touch screen because each is not part of the touch screen and not a software button.
	Furthermore, FIG 7A and 0047 disclose selecting text, not an icon, to execute the functionality of transmitting a query by selecting the text “Map”. No icon is presented in the figure of 7A of ‘258. In addition, the term “icon” is not used at all in the ‘258 application. 0048 discloses the user selecting the control button 710 to perform the mapping; however, as stated above, 710 is a hardware button, not an icon. FIG 7C and 051 of ‘258 discloses selecting control button 746 to display a map application. Thus, FIG 7A-C of ‘258 do not show icons that can be selected that result in the transmission of the query which results displaying a second user interface…showing at least one POI associated with the icon.
In summary, 11/974258 discloses, using a touch screen to touch text, not an icon. 11/974258 does not disclose or define that the icon is text. In addition, 11/974258 discloses selecting a hardware portion of the phone (button 710, 746) that corresponds with the transmission.  Therefore, 11/974258 discloses the transmission of the query is in response to receiving a touch of the touch corresponding to the TEXT and displaying a second user interface…showing at least one POI associated with the TEXT.  Therefore, 11/974258 does not show support for this limitation.
	

On pages 8-10, in regards to the 103 rejection of claim 1, Appellant argues that Kreitler does not teach “displaying a first user interface of the non-browser application”. Appellant states the Examiner alleges that the applet discussed in Paragraph 00114 teaches the “non-browser application”; however, Appellant argues Kreitler’s applet does not have a first user interface as claimed. Appellant argues that only the browser displays the interface, not the applet.  Therefore, Kreitler’s applet does not have a user interface or an interface that is displayed. In addition, Appellant argues that Pechatnikvo does not teach a user interface.  However, the Examiner disagrees.
Based on the arguments provided by the Appellant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Appellant states that Kreitler does not teach the limitations by merely disclosing a section from Kreitler and allegedly concludes that Kreitler does not teach the limitations and does not disclose how the claim language of the claim limitations is different from the teachings of Kreitler by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how the cited art is specifically different from Appellant's invention. Thus, Appellant’s arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Appellant does not fully describe the differences that involve any supporting evidence from Appellant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Appellant did not explicitly state how Appellant's invention, other than stating Kreitler doesn't teach the limitations, is different to prove that the cited art 's functionality does not equivalently teach the limitations.
	Furthermore, the language merely states displaying a first user interface in the non-browser application. The language does not define what a user interface is in anyway other comprising a non-browser program and having an icon . Thus, the language is completely silent on what a user interface should be view/interpreted as other than having an icon. In addition, Appellant’s specification does not define the term “user interface” or “icon” either. Therefore, the broadest reasonable interpretation is applied. Thus, a user interface could be any type of commonly known interface displayed that has at least one icon and that the interface allows interaction. 
Based on the language of the limitation, Kreitler discloses a non-browser application/interface application used on a mobile device (client computer). 0114 states “An interface application (e.g., web browser 412 or corresponding interface used on a mobile device including but not limited to a PDA or cell phone). The browser or another more specialized client application such as, but not limited to, an applet 412 in the user's computer or device 410 is used to interact with the intelligent mapping application software system 400. The browser 412 is responsible for rendering the intelligent mapping user interface, allow user interactions and transmit the user's request to the mapping application 400.” 0114 discloses in the first sentence that an interface application (e.g., web browser 412 or corresponding interface used on a mobile device) 0114 discloses the browser is an interface application and a corresponding interface is an interface application. In the second sentence, it states browser or another more specialized client application such as, but not limited to, an applet 412 in the user's computer or device 410 is used to interact with the intelligent mapping application software system 400”. 0114 discloses a browser OR “another more specialized client application” could be used to interact with the intelligent mapping application software system. Thus, 0114 is clearly state that “another more specialized client application” can interact with the intelligent mapping application software system. It is noted that 0114 does state “The browser 412 is responsible for rendering the intelligent mapping user interface, allow user interactions and transmit the user's request to the mapping application” However, 0114 clearly states a browser or “another more specialized client application” can perform the same functionalities because both are examples are an interface application.  Thus, 0114 is clearly state that “another more specialized client application” can perform the same capabilities as the browser. Since the browser can render the intelligent mapping user interface, allow user interactions and transmit the user's request to the mapping application, so can the “another more specialized client application such as, but not limited to, an applet”. Therefore, 0114 discloses that an interface application, for viewing maps, could be an “another more specialized client application” such as an applet.  Note: Appellant discloses an applet is a display application for displaying maps AND is different from a web browser. (0031 of App’s spec). Therefore, since Appellant discloses an applet is different/separate from a web browser, an applet is viewed as a non-browser application. In additional, the Examiner states Kreitler clearly states in 0114 that the interface application allows user interactions. In order to allow user interactions, Kreitler’s interface application must have a user interface. In addition, Kreitler discloses an applet/interface application that displays map data (intelligent mapping user interface) in the applet.  (0114) Thus, Kreitler discloses a displayed user interface.
It is also noted that Pechatnikvo was also used to teach a displayed interface because Kreitler did not teach the first user interface includes an icon. Pechatnikvo discloses the user interacts with the client and the displayed user interface of the client; such as the displayed “Navigate” button/icon. (FIG 20B-20C) Therefore, FIG 20B and 20C shows a displayed user interface having a button/icon that can be selected. Pechatnikvo discloses a client program displaying the interface (0095, 0097) and does not state that the interface is a (web) browser. Pechatnikvo does not use the term “browser” or provide any drawings that show or suggest the client program is a browser.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It would have been obvious to one of ordinary skill in the art before the effective filling date of Appellant’s invention to have modified the cited art with the feature of Pechatnikvo et al since it would have provided the benefit of permitting rich, dynamic information to be downloaded rapidly and efficiently from a mapping server over a low-speed wireless link to a client device along with enabling the client to display maps to the user with enhanced speed and clarity, notwithstanding the limited communication bandwidth and display capabilities of the client device.
Therefore, the cited art teaches this limitation/subject matter.


On pages 10-12, in regards to the 103 rejection of claim 1, Appellant argues that Kreitler does not teach “a mapping component of the non-browser application configured communicate with an online mapping service to download map data”. Appellant argues that the Examiner equates Kreitler’s applet as both the non-browser application and a mapping component. Appellant argues the map data of Kreitler does not communicate with an online mapping service to download map data. Thus, Appellant argues Kreitler does not identify or teach a mapping application since Kreitler’s map data is not the claimed “mapping component”. However, the Examiner disagrees.
Based on the arguments provided by the Appellant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Appellant states that Kreitler does not teach the limitations by merely disclosing a section from Kreitler and allegedly concludes that Kreitler does not teach the limitations and does not disclose how the claim language of the claim limitations is different from the teachings of Kreitler by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how the cited art is specifically different from Appellant's invention. Thus, Appellant’s arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Appellant does not fully describe the differences that involve any supporting evidence from Appellant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Appellant did not explicitly state how Appellant's invention, other than stating Kreitler doesn't teach the limitations, is different to prove that the cited art 's functionality does not equivalently teach the limitations.
	The Examiner respectfully states that Appellant’s arguments contained no explanation of what a “mapping component” is and how should be interpreted. The Examiner respectfully states the language merely states a mapping component of the non-browser application. Thus, the language of the claim does not provide any clear language on how to properly interpret the subject matter of the term “mapping component” since the language does not define what a mapping component is in anyway. Thus, the language is completely silent on what a mapping component should be view/interpreted as. In addition, Appellant’s specification does not define the term either.  A component can be a software component such as code or data. This does not prevent the component being part of another component. In fact, the language says the mapping component of the non-browser application. Therefore, the mapping component is part of an applet. Therefore, the applet itself, such as Kreitler’s, can include the mapping component/functionality Furthermore, which the language discloses the functionality. Therefore, the broadest reasonable interpretation is applied. Furthermore, while the claimed language discloses the mapping component is configured to communicate with an online mapping service to download map data, the claimed language does not define or limit what an online mapping service could be. The mapping service just has to be online. No other details are disclosed or provided.  Therefore, the broadest reasonable interpretation is applied. The online mapping service could be merely be a server that provides map data. 
	Based on the language of the limitation, the Examiner respectfully states 00115 of Kreitler discloses an intelligent mapping software that communicates with the server wherein the mapping software generates and transmit the map to the server that receives the query from the user. 0114 discloses the applet/interface application renders the intelligent mapping interface (map data).  The applet displays the mapping interface/map data. 0114 clearly states the browser or applet renders the mapping interface (map data). Therefore, the applet comprises the intelligent mapping interface (software) wherein the intelligent mapping interface generates and transmit the map to the server that receives the query from the user. Thus, the applet has/includes a mapping component. Therefore, since the applet of Kreitler renders intelligent mapping interface and the intelligent mapping interface generates and transmit the map to the server that receives the query from the user, Kreitler disclose the applet/interface application comprising a mapping interface that requests and receives map data from a server/service comprising stored map data (form of communicating with an online mapping service) and displaying the map data in the applet. The applet/interface application comprises map data (mapping interface) which is a form of a map component. Thus, the examiner respectfully states the mapping component and the applet/interface application are not the same since the mapping component of Kreitler is a part of the applet/interface application and not the applet/interface application itself. In other words, the mapping component is a feature/module of the applet/interface application.
	Therefore, the cited art teaches this limitation/subject matter.


On pages 12-14, in regards to the 103 rejection of claim 1, Appellant argues that Kreitler and Pechatnikvo does not teach the limitation “display a second user interface within the non-browser application including a map based on the location of the mobile device showing at least one point-of-interest associated with the icon”. Appellant argues that Kreitler does not have the second interface being displayed in the non-browser application because Kreitler does not have a non-browser application that displays an interface. Appellant argues 0057 of Kreitler does not teach this subject matter because Examiner didn’t provide an explanation. In addition, Appellant argues that Kreitler does not disclose any interface because Kreitler’s applet is not an interface and does nto display anything. Thus, Appellant states Kreitler does not disclose or suggest “displaying] a second user interface within the non-browser application. Furthermore, Appellant argues Pechatnikvo does not teach the limitation too.   Appellant argues Pechatnikvo does not show POI/points of interest and are not implicitly known as indicated in the shown segments in the drawings of Pechatnikvo. Therefore, Appellant argues that the cited art does not teach the argued limitation. 
Based on the arguments provided by the Appellant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Appellant states that Kreitler and Pechatnikvo do not teach the limitations by merely disclosing a section from Kreitler and Pechatnikvo and allegedly concludes that Kreitler and Pechatnikvo do not teach the limitations and does not disclose how the claim language of the claim limitations is different from the teachings of Kreitler and Pechatnikvo by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how the cited art is specifically different from Appellant's invention. Thus, Appellant’s arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Appellant does not fully describe the differences that involve any supporting evidence from Appellant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Appellant did not explicitly state how Appellant's invention, other than stating Kreitler and Pechatnikvo doesn't teach the limitations, is different to prove that the cited art 's functionality does not equivalently teach the limitations.
Furthermore, the Examiner respectfully states that the combination of Kreitler and Pechatnikvo, together, not individually were used to teach the limitation “display a second user interface within the non-browser application including a map based on the location of the mobile device showing at least one point-of-interest associated with the icon””. Kreitler discloses display a second user interface within the non-browser application including a map showing at least one point-of-interest (see explanation below); however, Pechatnikvo was used because Kreitler did not teach all of the elements of the claim including a map based on the location of the mobile device showing at least one point-of-interest associated with the icon. Therefore, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner respectfully states that Appellant’s arguments contains no explanation of what a “second interface” and a “point of interest” is and how they should be interpreted. Furthermore, the language merely states displaying a second user interface in the non-browser application including a map…showing a POI. The language does not define what a user interface is in anyway. Thus, the language is completely silent on what a user interface should be view/interpreted as. In addition, Appellant’s specification does not define the term either. Therefore, the broadest reasonable interpretation is applied. Thus, a user interface be any type of interface displayed that allows interaction. The Examiner respectfully state the Kreitler discloses a first interface within an applet as explained above.  In addition, the language states that map should be displayed in the interface having a POI. The language does not state what the map should look like other than a map is included in the displayed interface and the map shows a POI. In addition, the language does not state what the POI is. Therefore, the broadest reasonable interpretation is applied. The language or Appellant’s specification does not prevent the POI being the destination point of a route. 
Furthermore, the Examiner respectfully discloses that the previous office action provided a detailed explanation with reasons on why the combination of the cited art, Kreitler and Pechatnikvo, taught the argued limitations and/or subject matter. It was noted that the Examiner explained how the combination of Kreitler and Pechatnikvo taught the argued limitation as a whole in the previous office and below. As stated above, the Examiner did not use each reference as a 102 rejection, but used the combination together under a 103 rejection. Thus, the Examiner respectfully states it appears that Appellant did not follow the Examiner's complete analysis and explanation of how the combination of cited art's features was used to teach the argued limitations. Therefore, based on the language of the limitation, Kreitler display a second user interface within the non-browser application including a map showing at least one point-of-interest (POI) in para 0057. 0057 explains FIG. 2 shows a map that is updated from a first state (no icons) to a second state that has icons on the map disclose. 0057 clearly states “FIG. 2 shows the same map 100, with additional checkboxes 102 corresponding to restaurants, tourist sights and shopping checked. Upon checking additional boxes and clicking the "update" button, the system adds icons 112 (restaurants), 114 (tourist sights), and 116 (shopping), corresponding to each of these landmark types.” In other words, 0057 states the map/interface is updated with icons of restaurants, tourist sights, etc. that was not previously presented. Thus, a new interface is presented since the previous interface is updated to form a new interface. Furthermore, the Examiner states, as explained above, the map (intelligent mapping user interface) is displayed within an applet/interface application as explained in Para 0114 and 0115. The map/intelligent mapping interface is rendered within the applet/interface application. Thus, Kreitler discloses a second user interface including a map showing a POI since the map is updated with icons of restaurants, etc. 
However, Kreitler fails to specifically disclose displays a second user interface… including a map based on the location of the mobile device showing at least one point-of-interest associated with the icon.
However, Pechatnikvo discloses a GPS device of the mobile device determining a location of the mobile device (0123: Discloses a GPS unit is used to obtain the location of the client device. Furthermore, Pechatnikvo discloses the user can submit a query for a POI in response to a button/icon being selected, such as the “Navigate” button/icon. (0224) Furthermore, 0009 discloses the POI can be the user’s destination. In response the user hitting the “Navigate” button, the server is requested for navigation directions to the selected POI. Thus, a query is transmitted to the server for directions to the selected POI. 0183-0192 discloses that when the server receives the request for directions for the selected POI, the server is provided the starting location of the client that is automatically determined by GPS. In other words, the GPS determines the location of the client which is considered the starting location of the client. The server generates a route between the two locations and sends the route to a mapping engine on the server (0194). The server creates a map involving the route that shows the user’s position and the location of the selected POI. Thus, server provides mapping of the route of the user’s current position to the selected POI. The server sends the map in segments to the user for display. (0195) While Pechatnikvo discloses the mapping of the route is shown in segments, it is implicit that one of these segments includes the showing of the selected POI on a map. In additional support to the Examiner’s rejection, the following rationale bolsters the Examiner’s rejection. For example, the Examiner states FIG 17 and 0194 shows discloses segments of routes that is displayed to the user. In particular, segment GM3-D shows the POI being shown. FIG 2B-2D visually show each of the segments being shown. 0195 clearly states that segments (e.g. GMO-1) are displayed. This implies segments GM1-2, GM2-3, and GM3-D are displayed too as the user drive towards their destination. Thus, since GM3-D includes the destination, it is implicit that destination/POI is shown on the display when segment GM3-D of the map is rendered. Furthermore, this was map (of segments) was generated in response to the selection of the “Navigate” button/icon. Thus, the POI being displayed is associated the Navigate button/icon since it resulted in the POI being displayed on a map. In additional support of the Examiner’s rejection, the following rationale bolsters the Examiner’s rejection.  FIG 4 and 0112 of Pechatnikvo disclose an embodiment a user needing directions to a drug store (POI) that results in using a mapping service to determine a route to the drug store. The determined route is displayed in the user’s device including the displayed POI. 0112 discloses “, the user may select one of the POIs by input to communicator 402. The server returns the location of the selected POI (i.e., of the drugstore, in the present example), along with navigation instructions, which tell the pedestrian how to reach the POI. Typically, server 406 also pushes a map to communicator 402, showing the location of the POI and the present location of the pedestrian, with arrows pointing the way to the POI.” 0114 indicates that a second user interface is displayed, from a first interface, showing a map, the user’s current location, the POI, and route to the POI. FIG 6 and show this feature also 0115 states “Communicator 602 may request navigation instructions, from the current location of cab 600 to the pickup location and how to get there. A mapping server on Web site 606 generates and sends the instructions. A map showing the passenger location and the preferred route to the location may also be displayed by the communicator.” FIG 6 shows a cab receiving route information the cab’s current location to a POI, in this case, a passenger from a server. FIG 6 (602)(3) (bottom right) shows the mapping component being updated to showing the cab’s current location, and the location of the passenger; along with the route between the two. Thus, Pechatnikvo shows a second user interface… including a map based on the location of the mobile device showing at least one point-of-interest associated with the icon. Thus, Pechatnikvo shows implicitly.  Furthermore, Pechatnikvo discloses the display could be a touch screen in which the user interacts with the client and the displayed user interface of the client; therefore, it is implicit that the button/icon “Navigate” is selected using the touch screen. (FIG 20B, C) Therefore, FIG 20B and 20C shows a displayed user interface having a button/icon that can be selected using the touch screen of the client. Thus, Pechatnikvo also discloses a touch screen of the mobile device displaying a first user interface of the non-browser application; wherein the first user interface includes an icon.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of Appellant’s invention to have modified the cited art with the feature of Pechatnikvo et al since it would have provided the benefit of permitting rich, dynamic information to be downloaded rapidly and efficiently from a mapping server over a low-speed wireless link to a client device along with enabling the client to display maps to the user with enhanced speed and clarity, notwithstanding the limited communication bandwidth and display capabilities of the client device.
Therefore, in conjunction, the combination of the cited art teaches the argued limitation. 

On page 15, in regards to claim 3, Appellant argues that Kreitler does not teach the subject matter/limitation "wherein the map occupies less than the second user interface." Appellant argues that the cited figures 1, 6, 17, 23 of Kreitler do not teach a second interface. Appellant argues that Figure 6 of Kreitler clearly shows a web browser which cannot include the claimed “second user interface” which is of the “non- browser application.” The Examiner has not alleged that any of these figures show “the second user interface” of the “non-browser application” in which “the map occupies less than the second user interface.” However, the Examiner disagrees. 
Based on the arguments provided by the Appellant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Appellant states that Kreitler do not teach the limitations by merely stating the figures don’t teach the limitation and merely concludes that each of the reference do not teach the limitation without any explanation or reasoning how the figures do not teach the claimed matter. Appellant does not disclose how the claim language of the claim limitation is different from the teachings of each of the reference by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how each of the cited art is specifically different from Appellant's invention. Thus, Appellant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Appellant does not fully describe the differences that involve any supporting evidence from Appellant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Appellant did not explicitly state how Appellant's invention, other than stating each reference, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
As explained above, The Examiner respectfully states that Appellant’s arguments contained no explanation of what a “second interface” is and how they should be interpreted. The language does not define what a user interface is in anyway. Thus, the language is completely silent on what a user interface should be view/interpreted as. In addition, Appellant’s specification does not define the term either. Therefore, the broadest reasonable interpretation is applied. Thus, a user interface be any type of interface displayed that allows interaction. Furthermore, the claimed language discloses the second interface comprises showing a POI on the map and that the map itself within the second interface.
Based on the language of the limitation, Kreitler disclose discloses the map occupies less than the entire (second) user interface. FIG 1, 6,17, 23 of Kreitler shows a map only takes up a portion of the application/UI, not the entire UI/application. In addition, maps show, such as in FIG 1, 6, 17, or 23 shown POIs being displayed on the map. In particular, the Examiner directs the Appellant to FIG 1 which shows the map itself does not take up the whole display/interface and includes POIs. Furthermore, while FIG 6 may show the UI as being browser, FIG 1, 17, and 23 show embodiments that do not appear showing a web browser displaying a map with icons (second interface) The Examiner explicitly explained above how another more specialized client application such as, but not limited to, an applet (non-browser application) can perform the same functionalities of an interface application such as a browser. Therefore, the maps shown in FIG 1, 6, 17, or 23 can be displayed in the applet (non-browser application) wherein the map only takes up a portion of the UI/application.
Therefore, the cited art teaches this limitation/subject matter.

Argument(s) on pages 15, in regards to Claim 2 that were not addressed by the Examiner, are referring to the dependent claim(s) which are in reference or depend to the topics above, thus the rationale above can be used to respond to the similar arguments and/or Examiner's explanation used in the rejection of those claims in the previous office action.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID FABER/Examiner, Art Unit 2177     
                                                                                                                                                                                                   Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177      
                                                                                                                                                                                                  /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.